                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

MACHELLE COLLINS,                             :     Case No. 1:18-cv-268
                                              :
       Plaintiff,                             :     Judge Timothy S. Black
                                              :
vs.                                           :     Magistrate Judge Karen L. Litkovitz
                                              :
COMMISSIONER OF SOCIAL                        :
SECURITY,                                     :
                                              :
       Defendant.                             :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 27)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on November 20, 2020, submitted

a Report and Recommendation (Doc. 27). Plaintiff Machelle Collins filed objections to

the Report and Recommendation on November 23, 2020. (Doc. 28).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

the filings in this matter. Upon consideration of the foregoing and careful review of

Plaintiff’s objections, the Court finds that the Report and Recommendation (Doc. 27)

should be and is hereby adopted in its entirety.

       On April 20, 2020, the Magistrate Judge recommended that this Court grant

Defendant’s motion to remand Plaintiff’s case to the Commissioner of Social Security for
further administrative pleadings. (Doc. 21). No objections to that Report and

Recommendation were filed. On June 16, 2020, this Court: (1) adopted the April 20,

2020 Report and Recommendation; (2) granted Defendant’s motion for an order

reversing the Commissioner’s final decision pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) and for remand; (3) remanded Plaintiff’s case to the Commissioner for further

proceedings consistent with the Magistrate Judge’s Report and Recommendation; and,

(4) terminated the case on the docket of this Court. (Doc. 21).

       Three months later, on September 18, 2020, Plaintiff filed an opposition to this

Court’s Decision and Entry remanding the case. (Doc. 25). A week later, Plaintiff filed a

response in opposition (Doc. 26) to Defendant’s motion to remand (Doc. 18). The

Magistrate Judge liberally considered Plaintiff’s pleadings as both a motion to

alter/amend judgment and a motion for relief from judgment, and submitted the Report

and Recommendation at issue in this Decision and Entry. (Doc. 27). The Magistrate

Judge recommended denying Plaintiff’s request. (Id.) Plaintiff timely filed objections.

(Doc. 28). However, this Court finds that Plaintiff’s objections are not well-taken.

       Construing Plaintiff’s objections liberally, Plaintiff argues that the record before

the Court indicates that she is eligible for Social Security Disability Insurance (“SSDI”).

(Doc. 28 at 1). Thus, Plaintiff contends that this Court should not have terminated her

action before this Court. (Doc. 28). However, terminating Plaintiff’s action before this

Court was not a determination of Plaintiff’s eligibility for SSDI. The remand of

Plaintiff’s case to the Commissioner reversed the prior, final decision of the

Commissioner, pursuant to the fourth sentence of 42 U.S.C. § 405(g), and sent Plaintiff’s


                                              2
case back to the Commissioner for further administrative proceedings consistent with the

Magistrate Judge’s April 20, 2020 Report and Recommendation. Thus, Plaintiff’s

objections are not well-taken.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 27) is hereby ADOPTED;

       2.     Plaintiff’s objections (Doc. 28) are hereby OVERRULED;

       3.     Plaintiff’s motion opposing remand, construed as a motion to alter/amend
              judgment and/or motion for relief from judgment (Doc. 25) is DENIED;
              and,

       4.     The Court certifies that pursuant to 28 U.S.C. § 1915(a), an appeal of this
              Order would not be taken in good faith and therefore Plaintiff is denied
              leave to appeal in forma pauperis.

       IT IS SO ORDERED.

Date: 5/3/2021                                                s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             3
